DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 06/30/2021.  Claims 1-9 and 11 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. 2015/0094825 A1).

Claim 1, Kinoshita teaches:
A notification control device (Kinoshita, Fig. 1: 110) comprising: 
a controller (Kinoshita, Fig. 1: 113) configured to determine a notification execution device for executing a notification (Kinoshita, Paragraph [0084], In the example of an air conditioner 300, the controlling section 113 determines that a notification must be provided at the air conditioner 300 to notify the user of a suggestion for maintenance.); 
a storage unit (Kinoshita, Fig. 9: 1140) and the controller configured to control a plurality of electronic devices capable of executing the notification (Kinoshita, Paragraph [0015], The controlling device is capable of controlling a plurality of controlled devices to provide a notification, e.g. controlling a refrigerator 400 to provide a notification for air conditioner 300 (see Kinoshita, Paragraph [0085]).); and
a communication unit (Kinoshita, Fig. 1: 111) configured to transmit notification data related to the notification to the plurality of electronic device (Kinoshita, Paragraph [0049], The communication section 111 transmit data to/from controlled devices, e.g. air conditioner 300.  It would have been obvious to one of ordinary skill in the art for the data transmitted to the controlled device to include notification data, e.g. when the controlling device 110 determines that the air conditioner 300 requires maintenance and commands the air conditioner 300 to generate a notification (see Kinoshita, Paragraph [0084]).), 
wherein the electronic devices include:
a first electronic device with a priority order for execution of the notification that is set to order of first based on a prescribed condition (Kinoshita, Paragraph [0084], In the example of an air conditioner 300 that requires maintenance, the notification of maintenance is first displayed on the air conditioner 300, effectively giving the first controlled device that requires maintenance a first priority.); and
a second electronic device with a priority order for execution of the notification that is set to order of second based on the prescribed condition (Kinoshita, Paragraph [0085], The system prefers for ),
the controller includes a notification data acquisition unit (Kinoshita, Fig. 9: 1110, Paragraph [0054], The communicating section 1110 realizes the functions of the communication section 111, which includes the transmitting/receiving data to/from corresponding controlled devices (see Kinoshita, Paragraphs [0049] and [0055]).) configured to acquire the notification data (Kinoshita, Fig. 2, Paragraph [0084], The controlling device 110 obtains, in the example of an air conditioner 300, maintenance information concerning the air conditioner 300.), and 
in a case where the notification data acquisition unit acquires the notification data, the controller determines the first electronic device to be the notification execution device (Kinoshita, Paragraph [0084], The controlling device 110 determines, in the example of air conditioner 300, that the air conditioner 300 needs to notify the user of a suggestion for maintenance from maintenance information received by the air conditioner 300, i.e. the controller determines the notification execution device.  Additionally, the controlling device 110 may determine that a refrigerator 400 should display the notification for the air conditioner 300 (see Kinoshita, Paragraph [0085]).), controls the communication unit to transmit the notification data to the first electronic device (Kinoshita, Paragraph [0049], The communication section 111 transmit data to/from controlled devices, e.g. air conditioner 300.  It would have been obvious to one of ordinary skill in the art for the data transmitted to the controlled device to include notification data, e.g. when the controlling device 110 determines that the air conditioner 300 requires maintenance and commands the air conditioner 300 to generate a ), and causes the first electronic device to execute the notification (Kinoshita, Paragraph [0084]),
after the notification data is transmitted to the first electronic device, the controller performs corresponding operation confirmation decision in which it is confirmed whether a corresponding operation which is an operation corresponding to the notification data has been carried out on an electronic device of the electronic devices that has transmitted the notification data acquired by the notification data acquisition unit (Kinoshita, Paragraphs [0084-0085], The controlling device 110 obtains information on whether or not maintenance of a given controlled device was carried out during a predetermined period of time, i.e. an operation corresponding to the notification data.  The controlling device 110 receives maintenance information regarding a specific controlled device, e.g. air conditioner 300, directly from the controlled device (see Kinoshita, Paragraph [0084]).), and
in a case where it is determined in the corresponding operation confirmation decision that the corresponding operation has not been carried out, the controller determines the second electronic device to be the notification execution device, controls the communication unit to transmit the notification data to the second electronic device, and causes the second electronic device to execute the notification (Kinoshita, Paragraph [0085], If the maintenance was not carried out during the predetermined period of time, i.e. the corresponding operation has not been carried out, the user is notified and prompted to carry out the maintenance by utilizing a second device, e.g. refrigerator 400.  Because the communication section 111 transmits data to/from controlled devices, e.g. air conditioner 300 (see Kinoshita, Paragraph [0049]), it would have been obvious to one of ordinary skill in the art for the data transmitted to the controlled devices to include notification data.).
Kinoshita does not specifically teach:
The storage unit configured to store a plurality of electronic devices capable of executing the notification.


Claim 2, Kinoshita further teaches:
The plurality of electronic devices each have a function of human detection (Kinoshita, Paragraph [0087], The controlled devices, e.g. air conditioner 300, can detect a user voice response to a notification.),
the plurality of electronic devices further include a third electronic device (Kinoshita, Fig. 1: 200, 500, 600),
the controller further includes a human detection result acquisition unit configured to acquire a human detection result from each of the plurality of electronic devices, the prescribed condition includes the human detection result acquired by the human detection result acquisition unit (Kinoshita, Paragraph [0087], In the example of an air conditioner 300, the controlling device 110 receives a user’s response to a notification.  Because the communication section 110 (or 1110) is responsible for receiving notification data from each controllable device (see Kinoshita, Paragraphs [0049] and [0055]), the communication section 110 (or 1110) is functionally equivalent to a human detection result acquisition unit when receiving a user response.  The region is thus interpretable as the ).
Kinoshita does not explicitly teach:
The storage unit stores priority orders for execution of the notification in association with the respective plurality of electronic devices in advance,
a priority order of the third electronic device set in advance is the order of first, 
the priority order of the first electronic device set in advance is order lower than that of the third electronic device,
the controller changes the priority order of the first electronic device to the order of first and changes the priority order of the second electronic device to the order of second in response to a human detection result of the third electronic device indicating absence of human detection and a human detection result of each of the first and second electronic devices indicating presence of human detection.
As per the limitation of the storage unit stores priority orders for execution of the notification in association with the respective plurality of electronic devices in advance, the master controlling section 113 controls which controlled device generates the notification, and specifically prefers to have the notification provided by the controlled device that requires the notification, e.g. air conditioner 300 (see Kinoshita, Paragraph [0085]).  Because the storage section 1140 stores the program for realizing the functions of the controlling sections 112 and the master controlling section 113, it would have been obvious to one of ordinary skill in the art for the stored program to also include instructions for choosing which controlled device to execute the notification first, i.e. the air conditioner 300 has notification priority of itself to refrigerator 400.
As per the limitation of a priority order of the third electronic device set in advance is the order of first, because the master controlling section 113 specifically prefers to have the notification provided the priority order of the first electronic device set in advance is order lower than that of the third electronic device, with respect to washing machine notifications, it would have been obvious to one of ordinary skill in the art for the system to first generate a washing machine notification on the washing machine, and then select a subsequent controlled device, e.g. air conditioner 300, to generate the washing machine notification if the required maintenance was not carried out during the predetermined amount of time (see Kinoshita, Paragraphs [0084-0085]).  This effectively gives the subsequent controlled device, e.g. the air conditioner 300, a lower priority than the washing machine 500 for washing machine notifications.  One of ordinary skill in the art would recognize that the system in Kinoshita is not limited to only the air conditioner 300 and the refrigerator 400.
As per the limitation of the controller changes the priority order of the first electronic device to the order of first and changes the priority order of the second electronic device to the order of second in response to a human detection result of the third electronic device indicating absence of human detection and a human detection result of each of the first and second electronic devices indicating presence of human detection, the system of Kinoshita can output a notification at a different controlled device if it detects the proximity of a user at the different controlled device, i.e. human detection (see Kinoshita, Paragraph [0104]).  Thus, in the example of a washing machine 500 notification, it would have been obvious to one of ordinary skill in the art for the different controlled devices to have a priority of first or second, e.g. air conditioner 300 or refrigerator 400, if the sensor at the different controlled devices detect that the user is in the proximity of the controlled device.  Additionally, the detection of proximity of a user at the air conditioner 300 and refrigerator 400 is detected independently of the 

Claim 3, Kinoshita further teaches:
A notification unit configured to execute notification based on the notification data (Kinoshita, Paragraphs [0084-0085], In the example of an air conditioner 300 that verbally notifies a user of a suggestion for maintenance, it would have been obvious to one ordinary skill in the art for the air conditioner 300 to have a device, i.e. a notification unit, to generate the verbal notification.), wherein the plurality of electronic devices capable of executing the notification include an own device and an other device other than the own device, and in a case where the own device is determined to be the notification execution device by the controller, the controller causes the notification unit to execute the notification (Kinoshita, Paragraphs [0084-0085], In the example of an air conditioner 300 and a refrigerator 400, the air conditioner 300 is an own device that may generate the notification for itself.).

Claim 4, Kinoshita further teaches:
Wherein the plurality of electronic devices capable of executing the notification include the own device and the other device other than the own device (Kinoshita, Paragraphs [0084-0085], In the example of an air conditioner 300 and a refrigerator 400, the air conditioner 300 is an own device.), and 
in a case where the other device is determined to be the notification execution device by the controller, the controller controls the communication unit to transmit the notification data to the other device (Kinoshita, Paragraphs [0084-0085], In the example of an air conditioner 300 and a ).

Claim 6, Kinoshita further teaches:
After a prescribed time has passed since execution of the notification, the controller performs a corresponding operation confirmation decision in which it is confirmed whether a corresponding operation, which is an operation corresponding to the notification data, has been carried out one of the plurality of electronic devices being a transmission source of the notification data acquired by the notification data acquisition unit (Kinoshita, Paragraphs [0084-0085], In the example of an air conditioner 300, the corresponding operation corresponding to the notification data is to perform necessary maintenance.  The controller is capable of determining if, after a predetermined period of time has passed, whether or not the corresponding maintenance has been performed.  Thus, it would have been obvious to one of ordinary skill in the art for the controlling device 110 to be capable of performing the maintenance check prior to a subsequent generation of a maintenance notification.  Such a step is required in order to ensure that the controlling device 110 functions according to its intended purpose, i.e. to prevent a notification from being generated when the maintenance has already been completed.).

Claim 8, Kinoshita does not explicitly teach:
In a case where the notification data is data related to an abnormality of an electronic device, the controller causes all of the plurality of electronic devices capable of executing the notification to execute the notification.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kinoshita by duplicating the step of causing a second controllable device to 

Claim 9, Kinoshita teaches:
A notification control system (Kinoshita, Fig. 1) comprising: 
a controller (Kinoshita, Fig. 1: 113) configured to determine a notification execution device for executing a notification (Kinoshita, Paragraph [0084], In the example of an air conditioner 300, the controlling section 113 determines that a notification must be provided at the air conditioner 300 to notify the user of a suggestion for maintenance.); and 
a storage unit (Kinoshita, Fig. 9: 1140) and the controller configured to control a plurality of electronic devices capable of executing the notification (Kinoshita, Paragraph [0015], The controlling device is capable of controlling a plurality of controlled devices to provide a notification, e.g. controlling a refrigerator 400 to provide a notification for air conditioner 300 (see Kinoshita, Paragraph [0085]).), 
wherein the electronic devices include:
a first electronic device with a priority order for execution of the notification that is set to order of first based on a prescribed condition (Kinoshita, Paragraph [0084], In the example of an air conditioner 300 that requires maintenance, the notification of maintenance is first displayed on the air conditioner 300, effectively giving the device that requires maintenance a first priority.); and
a second electronic device with a priority order for execution of the notification that is set to order of second based on the prescribed condition (Kinoshita, Paragraph [0085], The system prefers for the notification to be provided by the given controlled device that requires the notification, e.g. air ),
wherein the controller includes a notification data acquisition unit (Kinoshita, Fig. 9: 1110, Paragraph [0054], The communicating section 1110 realizes the functions of the communication section 111, which includes the transmitting/receiving data to/from corresponding controlled devices (see Kinoshita, Paragraphs [0049] and [0055]).) configured to acquire notification data related to the notification (Kinoshita, Fig. 2, Paragraph [0084], The controlling device 110 obtains, in the example of an air conditioner 300, maintenance information concerning the air conditioner 300.), 
the controller determines, in a case where the notification data acquisition unit acquires the notification data, the first electronic device to be the notification execution device, and causes the first electronic device to execute the notification based on the notification data (Kinoshita, Paragraph [0084], The controlling device 110 determines, in the example of air conditioner 300, that the air conditioner 300 needs to notify the user of a suggestion for maintenance from maintenance information received by the air conditioner 300, i.e. the controller determines the notification execution device.  Additionally, the controlling device 110 may determine that a refrigerator 400 should display the notification for the air conditioner 300 (see Kinoshita, Paragraph [0085]).),
after causing the first electronic device to execute the notification, the controller performs corresponding operation confirmation decision in which it is confirmed whether a corresponding operation which is an operation corresponding to the notification data has been carried out on an electronic device of the electronic devices that has transmitted the notification data acquired by the notification data acquisition unit (Kinoshita, Paragraphs [0084-0085], The controlling device 110 obtains information on whether or not maintenance of a given controlled device was carried out during a ), and
in a case where it is determined in the corresponding operation confirmation decision that the corresponding operation has not been carried out, the controller determines the second electronic device to be the notification execution device and causes the second electronic device to execute the notification based on the notification data (Kinoshita, Paragraph [0085], If the maintenance was not carried out during the predetermined period of time, i.e. the corresponding operation has not been carried out, the user is notified and prompted to carry out the maintenance by utilizing a second device, e.g. refrigerator 400.).
Kinoshita does not specifically teach:
The storage unit configured to store a plurality of electronic devices capable of executing the notification.
However, it would have been obvious to one ordinary skill in the art, at the time of filing, to utilize the storage of Kinoshita to store, temporarily and/or permanently, the available controllable devices to the controlling device 110 included in a control program (see Kinoshita, Paragraph [0056]).  Without the knowledge and/or capability of the controlling device 110 to have access to the available devices, the controlling device 110 would be incapable of performing its intended function.  In the example of an air conditioner 300 and a refrigerator 400 (see Kinoshita, Paragraphs [0084-0085]), it would have been obvious to one of ordinary skill in the art for the controlling device 110 to be programmed, i.e. have the required data associated with each controllable device, to communicate with and control both the air conditioner 300 and refrigerator 400.  

Claim 11, Kinoshita teaches:
A notification control method (Kinoshita, Fig. 1) comprising:
acquiring notification data related to a notification (Kinoshita, Fig. 2, Paragraph [0084], The controlling device 110 obtains, in the example of an air conditioner 300, maintenance information concerning the air conditioner 300.) by a notification data acquisition unit (Kinoshita, Fig. 9: 1110, Paragraph [0054], The communicating section 1110 realizes the functions of the communication section 111, which includes the transmitting/receiving data to/from corresponding controlled devices (see Kinoshita, Paragraphs [0049] and [0055]).);
determining by a controller (Kinoshita, Fig. 1: 113) a first electronic device to be a notification execution device that executes the notification (Kinoshita, Paragraph [0084], In the example of an air conditioner 300, the controlling section 113 determines that a notification must be provided at the air conditioner 300 to notify the user of a suggestion for maintenance.), the first electronic device having a priority order for execution of the notification that is set to order of first (Kinoshita, Paragraph [0084], In the example of an air conditioner 300 that requires maintenance, the notification of maintenance is first displayed on the air conditioner 300, effectively giving the first controlled device that requires maintenance a first priority.);
causing, by the controller, the first electronic device to execute the notification based on the notification data (Kinoshita, Paragraph [0084], The controlling device 110 determines, in the example of air conditioner 300, that the air conditioner 300 needs to notify the user of a suggestion for maintenance from maintenance information received by the air conditioner 300, i.e. the controller determines the notification execution device.  Additionally, the controlling device 110 may determine that a refrigerator 400 should display the notification for the air conditioner 300 (see Kinoshita, Paragraph [0085]).); 
performing corresponding operation confirmation decision by the controller after causing the first electronic device to execute the notification, the corresponding operation confirmation decision being decision in which it is confirmed whether a corresponding operation which is an operation corresponding to the notification data has been carried out on an electronic device of the electronic devices that has transmitted the notification data acquired by the notification data acquisition unit (Kinoshita, Paragraphs [0084-0085], The controlling device 110 obtains information on whether or not maintenance of a given controlled device was carried out during a predetermined period of time, i.e. an operation corresponding to the notification data.  The controlling device 110 receives maintenance information regarding a specific controlled device, e.g. air conditioner 300, directly from the controlled device (see Kinoshita, Paragraph [0084]).); 
determining, by the controller, a second electronic device to be the notification execution device in a case where it is determined in the corresponding operation confirmation decision that the corresponding operation has not been carried out (Kinoshita, Paragraph [0085], If the maintenance was not carried out during the predetermined period of time, i.e. the corresponding operation has not been carried out, the user is notified and prompted to carry out the maintenance by utilizing a second device, e.g. refrigerator 400.), the second electronic device having a priority order for execution of the notification that is set to order of second (Kinoshita, Paragraph [0085], The system prefers for the notification to be provided by the given controlled device that requires the notification, e.g. air conditioner 300, but if the maintenance has not been carried out despite the notification generated by the air conditioner 300, the system then selects a second controlled device, e.g. refrigerator 400, for generating the notification of maintenance of the first controlled device, effectively giving a second controlled device a second priority after the first priority.); and
causing, by the controller, the second electronic device to execute the notification based on the notification data (Kinoshita, Paragraph [0085], If the maintenance was not carried out during the predetermined period of time, i.e. the corresponding operation has not been carried out, the user is notified and prompted to carry out the maintenance by utilizing a second device, e.g. refrigerator 400.  ).
Kinoshita does not specifically teach:
The storage unit configured to store a plurality of electronic devices capable of executing the notification.
However, it would have been obvious to one ordinary skill in the art, at the time of filing, to utilize the storage of Kinoshita to store, temporarily and/or permanently, the available controllable devices to the controlling device 110 included in a control program (see Kinoshita, Paragraph [0056]).  Without the knowledge and/or capability of the controlling device 110 to have access to the available devices, the controlling device 110 would be incapable of performing its intended function.  In the example of an air conditioner 300 and a refrigerator 400 (see Kinoshita, Paragraphs [0084-0085]), it would have been obvious to one of ordinary skill in the art for the controlling device 110 to be programmed, i.e. have the required data associated with each controllable device, to communicate with and control both the air conditioner 300 and refrigerator 400.  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (U.S. 2015/0094825 A1) in view of Taniguchi et al. (U.S. 2003/0046580 A1).

Claim 5, Kinoshita teaches:
In a case where a plurality of electronic devices capable of executing the notification are provided (Kinoshita, Fig. 1: 200-600).
Kinoshita does not specifically teach:
The storage unit stores a priority order of notification execution associated with each of the plurality of electronic devices.
Taniguchi teaches:
The storage unit stores a priority order of connection associated with each of the plurality of electronic devices (Taniguchi, Paragraphs [0124-0125], The household device determines the priority order of connecting to a server via priority order 1625 stored on the server.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kinoshita by integrating the teaching of assigning priorities to devices on a network, as taught by Taniguchi.
The motivation would be to control network throughput by controlling connections during periods of heavy load in a network (see Taniguchi, Paragraph [0131]).

Claim 7, Kinoshita teaches:
In a case where a plurality of electronic devices capable of executing the notification are provided (Kinoshita, Fig. 1: 200-600); and
and in a case where, in the corresponding operation confirmation decision, it is determined that the corresponding operation has not been carried out (Kinoshita, Paragraphs [0084-0085], The controlling device is capable of determining if the maintenance has not been performed, i.e. the corresponding operation has not been carried out.).
Kinoshita does not specifically teach:
The storage unit stores a priority order of notification execution associated with each of the plurality of electronic devices, and the controller causes one of the plurality of electronic devices with the priority order lower than the priority order of one of the plurality of electronic devices having executed the notification to execute the notification.

The storage unit stores a priority order of connection associated with each of the plurality of electronic devices (Taniguchi, Paragraphs [0124-0125], The household device determines the priority order of connecting to a server via priority order 1625 stored on the server.) and the controller causes one of the plurality of electronic devices with the priority order lower than the priority order of one of the plurality of connected electronic devices to connect (Taniguchi, Paragraph [0131], If other devices are connected, causing a heavy load on the server 103, devices attempting to connect to the server are given a lower priority and a later timing window to connect, i.e. devices with a lower priority connect after devices with a higher priority.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Kinoshita by integrating the teaching of assigning priorities to devices on a network, as taught by Taniguchi.
The motivation would be to control network throughput by controlling connections during periods of heavy load in a network (see Taniguchi, Paragraph [0131]).

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.  The Applicant contends that the cited prior art does not teach each and every amended limitation.  The Examiner respectfully disagrees.  Please see the rejection and corresponding explanation above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683